        Case 1:20-cv-00484-JGK-DCF Document 55 Filed 07/16/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE,

                              Plaintiff,
   v.

DARREN K. INDYKE and RICHARD D. KAHN, in                       Case No. 1:20-cv-00484-JGK -DCF
their capacities as executors of the ESTATE OF
JEFFREY E. EPSTEIN, GHISLAINE MAXWELL,                        NOTICE OF APPEARANCE
an individual,

                             Defendants



        PLEASE TAKE NOTICE that the undersigned attorney hereby appears as counsel for

defendants Darren K. Indyke and Richard D. Kahn as Co-Executors of the Estate of Jeffrey E.

Epstein in the above-captioned action. I certify that I am admitted to practice in this Court. All

notices given or required to be given in this case shall be served upon the undersigned.

Dated: New York, New York.
       July 16, 2020
                                                   By:     /s/ Mary Grace W. Metcalfe
                                                         Mary Grace W. Metcalfe
                                                         TROUTMAN PEPPER LLP
                                                         875 Third Avenue
                                                         New York, NY 10022
                                                         212.704.6000
                                                         MaryGrace.Metcalfe@troutman.com

                                                         Attorneys for Defendants Darren K. Indyke
                                                         and Richard D. Kahn as Co-Executors of
                                                         the Estate of Jeffrey E. Epstein


To: All Counsel of Record (via ECF)
